SCOTT, J.
The uncontradicted evidence was to the effect that the defendant, acting as a carrier for hire, undertook to carry a sewing machine, the property of plaintiff; that the machine was in good order and unbroken when delivered to defendant, and was broken and of much less value when delivered by her. This cast the burden upon her of showing that the injury was due to no negligence on her part, and this burden she did not sustain.
Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.